Citation Nr: 0942992	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.

2.  Entitlement to an increased evaluation for gastritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the above claims.

The issues of service connection for a back disability, and 
entitlement to an increased evaluation for gastritis, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

The Board also points out that the veteran, in a recent 
statement, indicated that she wished to file a claim for 
service connection for migraines.  This issue is therefore 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a decision dated December 2002, the RO denied service 
connection for a back disability.

2.  The evidence received since the December 2002 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability.



CONCLUSION OF LAW

1.  The December 2002 decision of the RO, which denied 
service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the December 2002 RO 
decision, which denied service connection for a back 
disability, is new and material and the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the Veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in January 2004, February 2006, March 2006, 
May 2006, and September 2007.  These letters informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates by the March 2006 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to her claims for benefits, such as 
obtaining medical records.  Consequently, the Board finds 
that the duty to notify and assist has been satisfied, as to 
the issue being finally decided on this appeal.

Historically, the Board notes that the Veteran's claim of 
entitlement to service connection for a back disability was 
originally denied by a June 1999 RO decision, and later 
denied again by a December 2002 RO decision.  This claim was 
denied at those times because, while the Veteran was found to 
have some complaints of back problems in service, no evidence 
had been presented showing she had a current chronic back 
disability.  As the Veteran did not perfect an appeal of 
these decisions, they are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since these decisions are final, the Veteran's current claim 
of service connection for a back disability may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the Veteran's claim.  Specifically, the Board notes 
a December 2005 report of MRI shows the Veteran does have a 
chronic back disability, specifically L5-S1 degenerated mild 
posterior bulging disc without definite dural sac or nerve 
root compression.  As the Veteran's claim was previously 
denied in part because there was no evidence she had any 
chronic back disability, and as this evidence shows that she 
does have a chronic back disability, the Board finds this 
evidence to be both new and material, and therefore the 
Veteran's claim for service connection for a back disability 
should be reopened.  


ORDER

New and material evidence having been submitted, the 
Veteran's application to reopen a claim of entitlement to 
service connection for a back disability is granted; to this 
extent only, the Veteran's claim is granted.


REMAND

As the Veteran's claim for entitlement to service connection 
for a back disability has now been reopened, the Board finds 
that further development is warranted.  Specifically, the 
evidence now shows that the Veteran had complaints of back 
pain in service, and currently has a chronic back disability.  
A medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide a claim, but 
(a) contains competent lay or medical evidence of a current 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease during service; and (c) indicates 
that the claimed disability may be associated with the 
established event, injury, or disease in service.  See 38 
C.F.R. § 3.159(c)(4) (2008); see Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Board is therefore of the opinion that 
the Veteran should be provided a VA examination in order to 
determine the etiology of her back disability, and whether it 
might be related to service.

As to the Veteran's claim of increased rating for gastritis, 
the Board notes that the Veteran was denied an increased 
rating for this service connected disability in May 2006.  In 
June 2006, the Veteran, in a substantive appeal primarily 
addressing the issue of her back claim, also expressed 
disagreement with the evaluation assigned for her service 
connected gastritis.

The RO has not issued a statement of the case on that matter.  
Under the circumstances, the Board must remand this matter to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, these issues are REMANDED to the AMC for the 
following action:

1.  The RO should contact the Veteran and 
request that she provide the names and 
addresses of all health care providers who 
have recently treated her for any back 
disability.  After receiving any required 
releases, please associate all relevant 
identified treatment records with the 
Veteran's claims file.

2.  After the above development has been 
completed, and any relevant available 
records associated with the Veteran's claims 
file, the Veteran should be scheduled for a 
VA examination in order to determine the 
current severity and etiology of any 
diagnosed back disability.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
before the examination.  Any testing deemed 
necessary should be performed.  The examiner 
should provide an opinion, for any back 
disability diagnosed, as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that any 
diagnosed back disability is related to 
service.  The examiner should provide 
reasons and bases for any opinions offered.  

3.  Thereafter, the AMC should re-adjudicate 
the Veteran's claim of entitlement to 
service connection for a back disability.  
If any benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case and an opportunity to 
respond.  The case should then be returned 
to the Board, if in order. 

4.  The AMC should also issue a statement of 
the case on the matter of entitlement to an 
increased rating for the Veteran's service 
connected gastritis.  If the claimant timely 
perfects an appeal of this issue, this 
matter should be returned to the Board for 
further consideration, in accordance with 
appropriate appellate procedures.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of her claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


